                                          UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF OREGON

 In re                                              ) Case No.    19-34037-pcm12
 Eric L. Silva                                      )
                                                    ) Notice of Motion for Relief
                                                    ) from Automatic Stay in a
                                                    ) Chapter 11/12 Case,
 Debtor(s)                                          ) and Notice of Hearing Thereon

 YOU ARE NOTIFIED THAT:

 1.      A motion was filed by Kubota Credit Corporation                                              for relief
         from the automatic stay protecting the debtor(s) and debtor's property, as provided by 11 U.S.C. § 362.

 2.      The name and address of the moving party's attorney (or moving party, if no attorney) are:
         Darren J. Devlin, Esq., The Law Office of Jason C. Tatman, A.P.C., 5677 Oberlin Drive, Suite 210,
         San Diego, CA 92121
 3.      If you wish to resist the motion you must, within 14 days of the service date shown below, file a written
         response with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401.
         If the response is served in paper, you must also file a certificate showing the response has been served on
         the moving party's attorney.

 4.      A response must state the facts upon which relief from the automatic stay is resisted. See LBF 720.50 for
         details.

 5.      If you file a timely response, a hearing on the motion will be held as follows:

           Date:       12/30/2019                          Time: 1:30 pm

           Location:         Courtroom #        ,

                             Telephone Hearing [NOTE: See LBF 888, Telephone Hearing Requirements]
                             Call-In Number:            (888) 684-8852
                             Access Code:               4950985 for Judge Trish M. Brown (tmb)
                                                        5870400 for Judge David W. Hercher (dwh)
                                                        1238244 for Judge Peter C. McKittrick (pcm)
                                                        3388495 for Judge Thomas M. Renn (tmr)
                                                        Other 3702597

      No testimony will be taken at the hearing. If no timely response is filed, the hearing may be cancelled.
      Parties are encouraged to check the hearing calendar at https://www.orb.uscourts.gov after the response
      deadline has passed.

1124 (12/1/2018)                               Page 1 of 2


                                 Case 19-34037-pcm12           Doc 62    Filed 12/11/19
 6. If a timely response is not filed, then either:

    a. The court may sign an order without further notice, submitted by the moving party, granting relief
       from the stay; or

    b. The stay will expire under the terms of 11 U.S.C. § 362(e).


 I certify that on     12/11/2019      (1) this notice, (2) LBF 720.50 if this notice was served on paper, (3) LBF
 888 if this notice was served on paper and a telephone hearing will be held, and (4) the motion, were served
 pursuant to Federal Rule of Bankruptcy Procedure (FRBP) 4001 and FRBP 7004 on the debtor(s), U.S. Trustee,
 trustee, members of any committee appointed pursuant to 11 U.S.C. § 1102 or its authorized agent [or, if no
 committee, on all creditors included on the list filed pursuant to FRBP 1007(d)], and their respective attorneys.


                                                                     /s/Darren J. Devlin
                                                                        Signature of Moving Party or Attorney




1124 (12/1/2018)                             Page 2 of 2


                               Case 19-34037-pcm12         Doc 62    Filed 12/11/19
 1   Darren J. Devlin, Esq. [SBN 971211]
     The Law Offices of Jason C. Tatman, A.P.C.
 2   5677 Oberlin Drive, Suite 210
     San Diego, CA 92121
 3   (844) 252-6972
     Fax (858) 348-4976
 4   jt@nationwidereconveyance.com
     Attorneys for Secured Creditor and Movant
 5   Kubota Credit Corporation
 6
 7
 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                             DISTRICT OF OREGON—PORTLAND DIVISION
10
11                                                          Case No: 19-34037-pcm12
      In re:
12                                                          Chapter 12
      ERIC L. SILVA,
13                                                          MOTION FOR RELIEF FROM
                       Debtor.                              AUTOMATIC STAY
14
                                                            Date: 12/30/2019
15                                                          Time: 1:30 pm
                                                            Ctrm: telephonic hearing (see attached Notice
16                                                          for instructions)
17
               Secured Creditor and Movant Kubota Credit Corporation (“Creditor”), respectfully
18
     moves the Court pursuant to 11 U.S.C. § 362 (d) and Bankruptcy Rule 4001, for relief from the
19
     automatic stay. As grounds for its Motion, Creditor states:
20
        1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 1334. This is
21
               a core proceeding pursuant to 28 U.S.C. § 157 (b) (2). Venue is proper pursuant to 28
22
               U.S.C. § 1409.
23
        2. Debtor Eric L. Silva (“Debtor”), filed a voluntary petition for relief under Chapter 12 of
24
               the United States Bankruptcy Code on October 31, 2019. Virginia Andrews Burdette is
25
               the duly qualified and acting Chapter 12 Trustee.
26
        3. On or about November 23, 2015, Debtor, for valuable consideration, made, executed, and
27
               delivered to Creditor a written Retail Installment Sale Contract (“Note”), for the finance
28
               and purchase of a Kubota MX4700F, Vehicle Identification Number 11658
                                                        1

                             Case 19-34037-pcm12            Doc 62    Filed 12/11/19
 1         (“Collateral”). A true and correct copy of the Note is attached herein as Exhibit A and is
 2         incorporated herein by reference.
 3      4. Debtor has defaulted under the terms of the Note by failing to make payment due August

 4         23, 2019, and all payments due thereafter. Arrears now exist in the amount of $1,095.40

 5         representing four (4) payments and late charges.

 6      5. The total amount due and owing under the Note as of December 10, 2019, is $4,301.24.

 7      6. Creditor seeks to enforce its security interest in the Collateral pursuant to the terms of the

 8         Note, and therefore seeks relief from the automatic stay.

 9      7. Pursuant to 11 U.S.C. § 362 (d) (1), the automatic stay may be modified or terminated

10         “for cause, including lack of adequate protection in the property.” Moreover, under §

11         362(d)(2), the automatic stay shall be terminated “with respect to a stay of an act against

12         property . . . if – (A) the debtor does not have equity in such property.” 11 U.S.C. §

13         362(d)(2).

14      8. Creditor’s interest in the Collateral is not adequately protected within the meaning of 11

15         U.S.C. §§ 361 and 362(d)(1). The lack of adequate protection of Creditor’s interest in the

16         Collateral constitutes cause for lifting the automatic stay under 11 U.S.C. § 362(d)(1) of

17         the Code.

18      9. Creditor respectfully requests that the Court grant Creditor the relief requested herein and

19         permit Creditor to pursue all rights and remedies available to it with respect to the

20         Collateral.

21         WHEREFORE, Creditor respectfully requests this Court enter an Order terminating the

22         automatic stay with regard to the Collateral in order to permit Creditor to pursue its

23         remedies under state law in connection with the Collateral, and for such other relief as the

24         Court deems just and proper.

25
     Dated: December 11, 2019                     Respectfully submitted,
26
                                                  /s/Darren J. Devlin__
27                                                Darren J. Devlin, Esq.
                                                  Attorney for Secured Creditor and Movant
28                                                Kubota Credit Corporation

                                                      2

                          Case 19-34037-pcm12             Doc 62   Filed 12/11/19
Case 19-34037-pcm12   Doc 62   Filed 12/11/19
Case 19-34037-pcm12   Doc 62   Filed 12/11/19
Case 19-34037-pcm12   Doc 62   Filed 12/11/19
Case 19-34037-pcm12   Doc 62   Filed 12/11/19
Case 19-34037-pcm12   Doc 62   Filed 12/11/19
Case 19-34037-pcm12   Doc 62   Filed 12/11/19
 1                                    CERTIFICATE OF SERVICE
 2           I am employed in the county of San Diego, California. My business address is 5677

 3   Oberlin Drive, Suite 210, San Diego, CA 92121. I am over the age of eighteen years and not a

 4   party to this action.

 5           On December 11, 2019, I served the Notice of Motion for Relief from Automatic Stay

 6   and Motion for Relief from Automatic Stay on the interested parties in this action by placing a

 7   true and correct copy thereof enclosed in a sealed envelope with postage thereon fully prepaid in
     the United States mail at Encinitas, CA, as follows:
 8
     (X)     (BY REGULAR MAIL) I caused such envelope(s) with postage thereon fully prepaid to
 9
     be placed in the United States mail at Encinitas, CA. I am “readily familiar” with this firm’s
10
     practice of collection and processing of correspondence for mailing. It is deposited in the U.S.
11
     Postal Service on that same day in the ordinary course of business. I am aware that on motion of
12
     the party served, service is presumed invalid if the cancellation date or the postage meter date is
13
     more than 1 day after date of deposit for mailing affidavit.
14
     (X)     (FEDERAL) I declare under penalty of perjury under the laws of the United States of
15
     America that the above is true and correct.
16
             Executed on December 11, 2019, at Encinitas, CA.
17
18
                                                            /s/ Darren J. Devlin__
19                                                          Darren J. Devlin, Esq.

20   Eric L. Silva, 26755 Blankenship Rd., Beaver, OR 97108
21   Nicholas J. Henderson, 117 SW Taylor St., Suite 300, Portland, OR 97204
22
     Troy Sexton, 117 SW Taylor St., Suite 300, Portland, OR 97204
23
     Virginia Andrews Burdette, via ecf only
24
     U.S. Trustee, via ecf only
25
26
27
28
                                                 1
                                       CERTIFICATE OF SERVICE

                             Case 19-34037-pcm12        Doc 62      Filed 12/11/19
